Per Curiam,
The facts of this case, as shown by the plaintiff’s evidence, are clearly, and in the main correctly, stated in the plaintiff’s history of the case. But it cannot be claimed, and, indeed, is not claimed, that there was evidence to warrant a finding that Baughman had authority to extend the Seventeenth street sewer; nor do we think there was sufficient evidence to warrant a finding that there was such adoption by the city of this extension as would put him in the same position as if lie had complied with the city ordinances. The facts relative to this latter question are substantially as follows: Prior to this extension of the sewer by Baughman, a small living stream of water which flowed through adjacent property, flowed into that portion of the sewer previously constructed. After Baughman had extended it, the city supervisor connected with the extension two or three joints of pipe into which the stream was thereafter carried. These were laid wholly on private land, and so far as appears the action of the supervisor was not pre*85viously authorized nor afterwards ratified by the proper municipal authorities. As shown by his testimony, the purpose and effect of putting in these joints of pipe and the grate were not to bring to the city sewer water which did not flow there before Baughman made his extension, but to prevent rubbish from being carried into the sewer and blocking it up. These facts were not sufficient to prevent the application of the principle upon which the learned president of the court below based his decision. We concur in his conclusion and the reasons given therefor, that the plaintiff’s injury was not caused by the negligence of the city in respect of any duty it owed him. That question is adequately and satisfactorily discussed in his opinion to which we refer as expressing our conclusions.
Judgment affrmed.